DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on  08/30/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
   

 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 

A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 



Claims 1-3, 6-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ha et al. (EP3107168A1, hereinafter Ha).


Regarding claim 1, Ha teaches a current recording method, comprising: acquiring a first current Fourier value, the first current Fourier value being a Fourier value acquired by Fourier transforming an instantaneous value of current at a first end of a power line(In the first embodiment method, the local node current iiL is obtained by measuring the current iL at the local terminal L and using the measured current iL at the local terminal L to calculate the local node current iJL using a resistor inductor model of the network, i.e. overhead transmission line 18, between the local terminal Land the calculation node J, [0038], Figure 1. In such embodiment the local node current iJL can be obtained by a sample based method or by a Fourier phase based method, with the Fourier phase based method yielding the local node current iJL, [0046], , lines 27-44, Figure 1).
acquiring a second current Fourier value, the second current Fourier value being a Fourier value acquired by Fourier transforming an instantaneous value of current at a second end of the power line; time-aligning the first current Fourier value and the second current Fourier value, based on a first transmission delay for acquiring the first current Fourier value and a second transmission delay for acquiring the second current Fourier value; and storing the aligned first current Fourier value and second current Fourier value into a storage.( in respect of the remote terminal R, a remote node current iJR which flows into the calculation node J from the remote terminal R includes measuring the current iR at the remote terminal Rand using the
measured current iR to calculate the remote node current iJR using one of the same models of the network, i.e. section 18B of the overhead transmission line 18 between the remote terminal R and the calculation node J,[0047], lines 45-50, Figure 1.The equivalent local node current, i.e. the local node current iJL• is calculated by the local terminal L, and more particularly by the control unit located therein. In addition, the remote node current iJR is calculated by the remote terminal, i.e. the control unit located therein, and is thereafter transmitted
via the communication network to the local terminal L. The transmitted  calculated remote node current iJR is received by the local terminal L as a received remote node current i'JR· In this manner the received remote node current i'JR embodies the communication time delay T P between the remote terminal Rand the local terminal L, [0049], Figure 1).

Regarding claim 2, Ha teaches the current recording method according to claim 1, applied to a current recording device, wherein by the current recording device, colleting the instantaneous value of the current at the first end of the power line, and converting the collected instantaneous value of the current into a Fourier value of the current to acquire the first current Fourier value; by the current recording device, acquiring the second current Fourier value from an external device which is configured to collect the instantaneous value of the current at the second end of the power line and convert the collected instantaneous value of the current into a Fourier value of the current, via a communication channel between the current recording device and the external device, and storing the aligned first current Fourier value and second current Fourier value into the storage; the first transmission delay is zero; and the second transmission delay is a transmission delay for the communication channel. (In respect of the first method of the invention, the equivalent local node current, i.e. the local node current iJL• is calculated by the local terminal L, and more particularly by the control unit located therein. In addition, the remote node current iJR is calculated by the remote terminal, i.e. the control unit located therein, and is thereafter transmitted via the communication network to the local terminal L. The transmitted calculated remote node current iJR is received by the local terminal L as a received remote node current i'JR· In this manner the received remote node current i'JR embodies the communication time delay T P between the remote terminal R and the local terminal L, [0049], Figure 1). each corresponding sum of node currents a communication time delay which represents the amount of time taken for the given calculated remote node current to travel (via  the communication network) from the associated remote terminal to the local terminal.[0012]. The first transmission delay for local node current is zero because it is measured at the local point.

Regarding claim 3,
The current recording method according to claim 1, applied to a current recording system comprising a first current recording device, a second current recording device and a server, wherein by the server, acquiring the first current Fourier value from the first current recording device via a first communication channel between the server and the first current recording device(The first electrical power network 10 includes first and second terminals 12, 14 that are interconnected by a portion of transmission medium 16 which, in the example shown is an overhead transmission line 18.  Each terminal 12, 14 also includes a control unit which may take the form of, e.g. a programmable microcontroller. Each control unit controls operation of the corresponding protection device and the control units are arranged in communication with one another via a communications network [0030], [0031, the first current recording device being configured to collect the instantaneous value of the current at the first end of the power line and convert the collected instantaneous value of the current into a Fourier value of the current as the first current Fourier value; by the server, acquiring the second current Fourier value from the second current recording device via a second communication channel between the server and the second current recording device, the second current recording device being configured to collect the instantaneous value of the current at the second end of the power line and convert the collected instantaneous value of the current into a Fourier value of the current as the second current Fourier value (the local node current iJL• is calculated by the local terminal L, and more particularly by the control unit located therein. In addition, the remote node current iJR is calculated by the remote terminal, i.e. the control unit located therein, and is thereafter transmitted via the communication network to the local terminal L. The transmitted calculated remote node current iJR is received by the local terminal L as a received remote node current i'JR· In this manner the received remote node current i'JR embodies the communication time delay T P between the remote terminal R and the local terminal L, [0049], Figure 1),; by the server, time-aligning the first current Fourier value and the second current Fourier value, and storing the aligned first current Fourier value and second current Fourier value into the storage; the first transmission delay is a transmission delay for the first communication channel; and the second transmission delay is a transmission delay for the second communication channel. ( in respect of the remote terminal R, a communication time delay Tp between the local terminal L and the said remote terminal R from an equated sum of node currents, i.e. from the equated sum of the calculated equivalent node current iJL and the received remote node current i'JR• includes comparing the phase of the said node currents iJL•  i'JR [0052 ].Such a phase comparison can be achieved by adopting a zero-crossing method in the time domain or a Fourier transform method in the frequency domain [0053], Figure 1).


Regarding claim 6, Ha teaches the current recording method according to claim 1, further comprising: detecting whether a vector sum of the aligned first current Fourier value and second current Fourier value starts to have a non-zero value from a certain time epoch, and storing only first current Fourier values and second current Fourier values which start from the time epoch.(in respect of the remote terminal R, a communication time delay Tp between the local terminal L and the said remote terminal R from an equated sum of node currents, i.e. from the equated sum of the calculated equivalent node current iJL and the received remote node current i'JR• includes comparing the phase of the said node currents iJL•  i'JR [0052 ].Such a phase comparison is achieved by adopting a zero-crossing method in the time domain or a Fourier transform method in the frequency domain [0053], Figure 1).


Regarding claim 7, Ha teaches the current recording method according to claim 1, further comprising: acquiring a third current Fourier value, the third current Fourier value being a Fourier value acquired by Fourier transforming an instantaneous value of current at a third end of the power line (The second electrical power network 20 includes first, second and third terminals 12, 14, 22 as well as a junction J. The terminals 12, 14, 22 and junction J are interconnected with one another by respective first, second and third sections 18A, 18B, 18C of a transmission medium 16 which, in the example shown, is again an overhead transmission line 18 [0057], lines 55-58, Figure 2. Secondly, in respect of the second remote terminal R2, a second remote node current iJR2 which flows into the calculation node J from the second remote terminal R2 is calculated, as well as a second equivalent node current IJR 2_L·[0065], Figure 2. The first equivalent node current I JR 1-L is representative, with respect to the first remote terminal R1, of the current flowing into the calculation node J and so comprises the local node current iJL which flows into the calculation node J from the local terminal L and the other node current iJR2 that flows into the calculation node J from the other  remote terminal, i.e. from the second remote terminal R2. [0066] Meanwhile the second equivalent node current 
    I JR2_L is similarly representative of the current flowing into the calculation node J from the point of view of the second remote terminal R2, and so comprises the local node current iJL which flows into the calculation node J from the local terminal L, as well as the other node current iJR1 that flows into the calculation node J from the other remote terminal, i.e. from the first remote terminal R1. [0067] In the second embodiment method, the local node current iJL is again obtained by measuring the current iL at the local terminal L and using the measured current iL at the local terminal L to calculate the local node current iJL using a resistor-inductor model of the first section 18A of transmission medium 16 between the local terminal L and the calculation node J. [0068]  ).; time-aligning the first current Fourier value, the second current Fourier value, and the third current Fourier value, based on the first transmission delay for acquiring the first current Fourier value, the second transmission delay for acquiring the second current Fourier value, and a third transmission delay for acquiring the third current Fourier value; and storing the aligned first current Fourier value, second current Fourier value, and third current Fourier value into the storage.(Each equivalent node current I JR1 L• I JRZ-L is calculated by the local terminal L, and more particularly by the control unit located therein [0072].Each instance the corresponding remote terminal R1, R2 transmits to the local terminal L, via the communication network, the associated calculated remote node current I JR 1, iJR2 , whereat they are received as a respective first  received remote node current i'JR1 and a respective second received remote node current i'JRZ· In this manner the first and second received remote node currents i' JR 1, i' JRZ embody a corresponding first communication time delay T p1 between the first remote terminal R1 and the local terminal Land a second communication time delay T p2 between the second remote terminal R2 and the local terminal L. the second method of the invention utilizes a Fourier based method [0079].

Regarding claim 8, Ha teaches, the current recording method according to claim 1, wherein the Fourier transform is performed in units of instantaneous values for one or more cyclic waves of the current, and the Fourier transform is performed once every L instantaneous values, wherein L is an integer greater than 2.(According to a further embodiment of the invention step (d) of extracting, in respect of the or each remote  terminal, a communication time delay between the local terminal and the said respective remote terminal from a corresponding equated sum of node currents, includes comparing the phase of the node currents within the equated sum.[0025] Comparing the phase of the node currents may include one of: adopting a zero-crossing method in the time domain; and  adopting a Fourier transform method in the frequency domain.[0026]. Such steps can be readily implemented, e.g. in a respective microcontroller based calculation unit within the local terminal and the or each remote terminal, and is well-suited to identifying a time shift in current waveforms of the type calculated herein in respect of each node current.[0027].It is to note that method is adopted in the time domain and Fourier transform method in frequency domain, which implies more than a cycle is considered.)



Regarding claim 9, Ha teaches a current recording device, comprising: an acquisition unit ( Each terminal 12, 14 also includes a control unit which may take the form of, e.g. a programmable microcontroller. Each control unit controls operation of the corresponding protection device and the control units are arranged in communication with one another via a communications network, [0031], figure 1)configured to acquire (the equivalent local node current, i.e. the local node current iJL• is calculated by the local terminal L, and more particularly by the control unit located therein. In addition, the remote node current iJR is calculated by the remote terminal, i.e. the control unit located therein, and is thereafter transmitted via the communication network to the local terminal L [0049], lines 5-8). a first current Fourier value and a second current Fourier value, the first current Fourier value being a Fourier value acquired by Fourier transforming an instantaneous value of current at a first end of a power line, the second current Fourier value being a Fourier value acquired by Fourier transforming an instantaneous value of current at a second end of the power line(In the first embodiment method, the local node current iiL is obtained by measuring the current iL at the local terminal L and using the measured current iL at the local terminal L to calculate the local node current iJL using a resistor inductor model of the network, i.e. overhead transmission line 18, between the local terminal Land the calculation node J, [0038], Figure 1. In such embodiment the local node current iJL can be obtained by a sample based method or by a Fourier phase based method, with the Fourier phase based method yielding the local node current iJL, [0046], , lines 27-44, Figure 1. in respect of the remote terminal R, a remote node current iJR which flows into the calculation node J from the remote terminal R includes measuring the current iR at the remote terminal Rand using the measured current iR to calculate the remote node current iJR using one of the same models of the network, i.e. section 18B of the overhead transmission line 18 between the remote terminal R and the calculation node J,[0047], lines 45-50, Figure 1. ); 
an alignment unit,  configured to time-align the first current Fourier value and the second current Fourier value based on a first transmission delay for acquiring the first current Fourier value and a second transmission delay for acquiring the second current Fourier value; and a storage unit, configured to store the aligned first current Fourier value and second current Fourier value. The equivalent local node current, i.e. the local node current iJL• is calculated by the local terminal L, and more particularly by the control unit located therein. In addition, the remote node current iJR is calculated by the remote terminal, i.e. the control unit located therein, and is thereafter transmitted via the communication network to the local terminal L. The transmitted  calculated remote node current iJR is received by the local terminal L as a received remote node current i'JR· In this manner the received remote node current i'JR embodies the communication time delay T P between the remote terminal Rand the local terminal L, [0049], Figure 1).



Regarding claim 10,  Ha teaches the current recording device according to claim 9, wherein the acquisition unit is further configured to collect the instantaneous value of the current at the first end of the power line and convert the collected instantaneous value of the current into a Fourier value of the current to acquire the first Fourier value of the current; and wherein the first transmission delay is zero. (In the first embodiment method, the local node current iiL is obtained by measuring the current iL at the local terminal L and using the measured current iL at the local terminal L to calculate the local node current iJL using a resistor inductor model of the network, i.e. overhead transmission line 18, between the local terminal L and the calculation node J [0038], the equivalent local node current, i.e. the local node current iJL• is calculated by the local terminal L, and more particularly by the control unit located therein.[0049], lines 5-6. The local node current iJL can be obtained by a sample based method or by a Fourier phase based method. [0042], Figure 1.Each corresponding sum of node currents a communication time delay which represents the amount of time taken for the given calculated remote node current to travel (via  the communication network) from the associated remote terminal to the local terminal.[0012]. The first transmission delay for local node current is zero because it is measured at the local point. 

Regarding claim 11, Ha teaches the current recording device according to claim 9, further comprising: a detection unit, configured to detect whether a vector sum of the aligned first current Fourier value and second current Fourier value starts to have a non-zero value from a certain time epoch, 32 96741331v.1Attorney Docket No.: F21P8893-01US (1004US2) and the storage unit stores only first current Fourier values and second current Fourier values which start from the time epoch. .(in respect of the remote terminal R, a communication time delay Tp between the local terminal L and the said remote terminal R from an equated sum of node currents, i.e. from the equated sum of the calculated equivalent node current iJL and the received remote node current i'JR• includes comparing the phase of the said node currents iJL•  i'JR [0052 ].Such a phase comparison is achieved by adopting a zero-crossing method in the time domain or a Fourier transform method in the frequency domain [0053], Figure 1).


. Regarding claim 12, Ha teaches a current recording system, comprising: a first current recording device, a second current recording device and a server, the first current recording device is configured to collect an instantaneous value of current at a first end of a power line (The first electrical power network 10 includes first and second terminals 12, 14 that are interconnected by a portion of transmission medium 16 which, in the example shown is an overhead transmission line 18.  Each terminal 12, 14 also includes a control unit which may take the form of, e.g. a programmable microcontroller. Each control unit controls operation of the corresponding protection device and the control units are arranged in communication with one another via a communications network [0030], [0031]., Fourier transform the collected instantaneous value into a first current Fourier value, and transmit the first current Fourier value to the server via a first communication channel between the first current recording device and the server; the second current recording device is configured to collect an instantaneous value of current at a second end of the power line, Fourier transform the collected instantaneous value into a second current Fourier value, and transmit the second current Fourier value to the server via a second communication channel between the second current recording device and the server, ( In respect of the first method of the invention, the equivalent local node current, i.e. the local node current iJL• is calculated by the local terminal L, and more particularly by the control unit located therein. In addition, the remote node current iJR is calculated by the remote terminal, i.e. the control unit located therein, and is thereafter transmitted via the communication network to the local terminal L. The transmitted calculated remote node current iJR is received by the local terminal L as a received remote node current i'JR· In this manner the received remote node current i'JR embodies the communication time delay T P between the remote terminal R and the local terminal L, [0049], Figure 1, ); and the server is configured to time-align the first current Fourier value and the second current Fourier value based on a transmission delay for the first communication channel and a transmission delay for the second communication channel, and store the aligned first current Fourier value and second current Fourier value into a storage of the server( in respect of the remote terminal R, a communication time delay Tp between the local terminal L and the said remote terminal R from an equated sum of node currents, i.e. from the equated sum of the calculated equivalent node current iJL and the received remote node current i'JR• includes comparing the phase of the said node currents iJL•  i'JR [0052 ].Such a phase comparison can be achieved by adopting a zero-crossing method in the time domain or a Fourier transform method in the frequency domain [0053], Figure 1).

Regarding claim 13, Ha teaches the current recording system according to claim 12, wherein the server is further configured to detect whether a vector sum of the aligned first current Fourier value and second current Fourier value starts to have a non-zero value from a certain time epoch, and store only first current Fourier values and second current Fourier values which start from the time epoch. (in respect of the remote terminal R, a communication time delay Tp between the local terminal L and the said remote terminal R from an equated sum of node currents, i.e. from the equated sum of the calculated equivalent node current iJL and the received remote node current i'JR• includes comparing the phase of the said node currents iJL•  i'JR [0052 ].Such a phase comparison is achieved by adopting a zero-crossing method in the time domain or a Fourier transform method in the frequency domain [0053], Figure 1).


. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

    A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al. (EP3107168A1, hereinafter Ha) and in view of Ishii Hirotake et al. (JP2018011370A, hereinafter Hirotake). 

Regarding claim 4, Ha teaches the  current recording method according to claim 2, 
Ha is silent wherein the second transmission delay is determined by: by the current recording device, transmitting a delay request signal to the external device via the communication channel, and storing a request transmission time at which the delay request signal is transmitted; by the current recording device, receiving a delay response signal as a response to the delay request signal from the external device via the communication channel, and storing a delay reception time at which the delay response signal is received, the delay response signal 29 96741331v.1Attorney Docket No.: F21P8893-01US (1004US2) including a request reception time at which the delay request signal is received by the external device and a response transmission time at which the delay response signal is transmitted by the external device; and determining, by the current recording device, half of a value obtained by a difference between the response reception time and the request transmission time subtracting a difference between the response transmission time and the request reception time, as the second transmission delay.
Hirotake teaches wherein the second transmission delay is determined by: by the current recording device, transmitting a delay request signal to the external device via the communication channel, and storing a request transmission time at which the delay request signal is transmitted; by the current recording device, receiving a delay response signal as a response to the delay request signal from the external device via the communication channel, and storing a delay reception time at which the delay response signal is received, the delay response signal 29 96741331v.1Attorney Docket No.: F21P8893-01US (1004US2) including a request reception time at which the delay request signal is received by the external device and a response transmission time at which the delay response signal is transmitted by the external device; and determining, by the current recording device, half of a value obtained by a difference between the response reception time and the request transmission time subtracting a difference between the response transmission time and the request reception time, as the second transmission delay.(The PTP master transmits a sync packet as a PTP packet to the PTP slave at time t 1. The PTP slave receives the sync packet at time  t 2. At time t 3, the PTP slave transmits a Delay Request packet as another PTP packet to the PTP master. At time t 4, the PTP master further transmits a Delay Response packet as another PTP packet to the PTP slave [0050]. Upon receipt of the Delay Response packet from the PTP master, the PTP slave calculates a time difference ΔTptp with reference to the PTP master time according to the following expression 1, and makes the PTP slave time coincide with the PTP master time, [0051].
ΔTptp = ((t 4 - t 3) + (t 2 - t 1)) / 2 Expression 1   [0052] 
Performing the above processing periodically and averaging processing makes it possible for the PTP slave to set the error from the PTP master time to, for example, ± 1 μs or less.[0053])

Ha is analogous to the claimed invention because it is pertinent to the claim invention a method of determining a communication time delay in a communication network between a local terminal and one or more remote terminals within an electrical power network with the benefits of accurate measurement of time delay and improve current detection to protect transmission lines with in electrical power system. (Ha, [0002], line 6). Hirotake is considered analogous to the claimed invention because it pertains to the claim to provide a power system monitoring system, method and device with the benefits of synchronize the time by exchanging predetermined packets via the communication network in the master / slave manner while utilizing the facilities of the existing distribution automation system as effectively as possible without installing expensive GPS , (Hirotake, [0012], lines 6-10). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ha method of determining a communication time delay in a communication network to incorporate Hirotake modulation method with the benefits of  power system monitoring system, method and device with the benefits of synchronize the time by exchanging predetermined packets via the communication network in the master / slave manner while utilizing the facilities of the existing distribution automation system as effectively as possible without installing expensive GPS , (Hirotake, [0012], lines 6-10). 


Regarding claim 5, Ha teaches the current recording method according to claim 3, 
Ha is silent wherein the first transmission delay is obtained by: by the server, transmitting a first delay request signal to the first current recording device via the first communication channel, and storing a first request transmission time at which the first delay request signal is transmitted; by the server, receiving a first delay response signal transmitted by the first current recording device via the first communication channel, and storing a first response reception time at which the first delay response signal is received, the first delay response signal including a first request reception time at which the first delay request signal is received by the first current recording device and a first response transmission time at which the first delay response signal is transmitted by the first current recording device; and by the server, determining half of a value obtained by a difference between the first response reception time and the first request transmission time subtracting a difference between the first response transmission time and the first request reception time, as the first transmission delay; and the second transmission delay is obtained by: by the server, transmitting a second delay request signal to the second current recording device via the second communication channel, and storing a second request transmission time at which the second delay request signal is transmitted; 30 96741331v.1Attorney Docket No.: F21P8893-01US (1004US2) by the server, receiving a second delay response signal transmitted by the second current recording device via the second communication channel, and storing a second response reception time at which the second delay response signal is received, the second delay response signal including a second request reception time at which the second delay request signal is received by the second current recording device and a second response transmission time at which the second delay response signal is transmitted by the second current recording device; and by the server, determining half of a value obtained by a difference between the second response reception time and the second request transmission time subtracting a difference between the second response transmission time and the second request reception time, as the second transmission delay.

Hirotake teaches  wherein the first transmission delay is obtained by: by the server, transmitting a first delay request signal to the first current recording device via the first communication channel, and storing a first request transmission time at which the first delay request signal is transmitted; by the server, receiving a first delay response signal transmitted by the first current recording device via the first communication channel, and storing a first response reception time at which the first delay response signal is received, the first delay response signal including a first request reception time at which the first delay request signal is received by the first current recording device and a first response transmission time at which the first delay response signal is transmitted by the first current recording device; and by the server, determining half of a value obtained by a difference between the first response reception time and the first request transmission time subtracting a difference between the first response transmission time and the first request reception time, as the first transmission delay; and the second transmission delay is obtained by: by the server, transmitting a second delay request signal to the second current recording device via the second communication channel, and storing a second request transmission time at which the second delay request signal is transmitted; 30 96741331v.1Attorney Docket No.: F21P8893-01US (1004US2) by the server, receiving a second delay response signal transmitted by the second current recording device via the second communication channel, and storing a second response reception time at which the second delay response signal is received, the second delay response signal including a second request reception time at which the second delay request signal is received by the second current recording device and a second response transmission time at which the second delay response signal is transmitted by the second current recording device; and by the server, determining half of a value obtained by a difference between the second response reception time and the second request transmission time subtracting a difference between the second response transmission time and the second request reception time, as the second transmission delay (The PTP master transmits a sync packet as a PTP packet to the PTP slave at time t 1. The PTP slave receives the sync packet at time  t 2. At time t 3, the PTP slave transmits a Delay Request packet as another PTP packet to the PTP master. At time t 4, the PTP master further transmits a Delay Response packet as another PTP packet to the PTP slave [0050]. Upon receipt of the Delay Response packet from the PTP master, the PTP slave calculates a time difference ΔTptp with reference to the PTP master time according to the following expression 1, and makes the PTP slave time coincide with the PTP master time, [0051].
 ΔTptp = ((t 4 - t 3) + (t 2 - t 1)) / 2 Expression 1   [0052] Performing the above processing periodically and averaging processing makes it possible for the PTP slave to set the error from the PTP master time to, for example, ± 1 μs or less.[0053]).

Ha is analogous to the claimed invention because it is pertinent to the claim invention a method of determining a communication time delay in a communication network between a local terminal and one or more remote terminals within an electrical power network with the benefits of accurate measurement of time delay and improve current detection to protect transmission lines with in electrical power system. (Ha, [0002], line 6). Hirotake is considered analogous to the claimed invention because it pertains to the claim to provide a power system monitoring system, method and device with the benefits of synchronize the time by exchanging predetermined packets via the communication network in the master / slave manner while utilizing the facilities of the existing distribution automation system as effectively as possible without installing expensive GPS , (Hirotake, [0012], lines 6-10). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ha method of determining a communication time delay in a communication network to incorporate Hirotake modulation method with the benefits of  power system monitoring system, method and device with the benefits of synchronize the time by exchanging predetermined packets via the communication network in the master / slave manner while utilizing the facilities of the existing distribution automation system as effectively as possible without installing expensive GPS , (Hirotake, [0012], lines 6-10). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pan et al.  (US 20140118000A1) A current differential protection system for a multi-terminal power line includes a current sensor for sensing a current at a
local terminal, a controller for time synchronizing the local terminal and remote terminals, and a fault detection module to detect a fault in the multi-terminal power line if a differential current exceeds a threshold value. The controller includes a time measurement exchange module for exchanging time stamp data with remote terminals, an upper range clock for exchanging time stamp data with remote terminals and a lower range clock for indexing the current at the local terminal. A first time period of the upper range clock is N times a second time period of the lower range clock where N is a number of multi-terminals. The controller includes a clock offset calculation module for determining an average time offset based on time stamp data from remote terminals and the .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILARA SULTANA whose telephone number is (571)272-3861. The examiner can normally be reached Mon-Fri, 9 AM-5:30 PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on (571) 272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DILARA SULTANA/    Examiner, Art Unit 2867                                                                                                                                                                                                    
/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        8/27/2022